UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

         -v-
                                                             No. 09-cr-1228 (RJS)
JOE RODRIGUEZ,                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         On June 10, 2021, the Court ordered the parties to appear this afternoon at 4:30 p.m. for the

presentment of Supervisee Joe Rodriguez on the specified violations of the terms of his supervised

release. (Doc. Nos. 59, 60.) Because Mr. Rodriguez is currently in custody at Riker’s Island in

connection with a pending state criminal matter, the Court ordered that the presentment would take

place remotely via Microsoft Teams, with a public phone line that would enable members of the public

to follow the proceedings. (Id.) This morning, staff from the Riker’s Island Correctional Facility’s

video-teleconferencing department advised the Court that they are unable to accommodate a public

line for today’s presentment.     In light of the presumption of public access to federal criminal

proceedings guaranteed by the First Amendment, see Richmond Newspapers, Inc. v. Virginia, 448 U.S.

555 (1980), IT IS HEREBY ORDERED THAT the presentment in this matter is adjourned to Monday,

July 12, 2021 at 2:00 p.m. and will take place in-person at the Daniel Patrick Moynihan Courthouse,

500 Pearl Street, New York, New York 10007. Members of the public may monitor the proceeding

either in-person at the courthouse or via the Court’s free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:          June 30, 2021
                New York, New York                  ___________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
